IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
EASTERN DIVISION

NATAVIA WILLIAMS PLAINTIFF
No. 2:17-cv-80-DPM

CHARLES BYRD, Individually

and In His Official Capacity as a

Police Officer of the City of

Helena-West Helena DEFENDANT

ORDER

Before the trial began, the parties settled and Confirmed their
agreement on the record. Congratulations. The settlement Covers all
Williams’s Claims against Byrd and the City of Helena-West Helena.
The Court Will dismiss the Case With prejudice, retaining jurisdiction
until 13 l\/lay 2019 t0 enforce the settlement. Kokkonen v. Guardian Life
Insurance Co. of America, 511 U.S. 375, 380-11 (1994).

50 Ordered.

Myz~é/;%~
D.P. l\/larshall ]r.
United States District ]udge

/'/ "VZMC,A ACICY

 

 

 

